Citation Nr: 1215974	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  10-20 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to October 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The record reasonably raises the issue of entitlement to service connection for tinnitus, but the issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over it and it is REFERRED to the RO for proper adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims he has hearing loss as a result of in-service acoustic trauma.  Specifically, he indicates he served as an infantryman and was consistently exposed to firearms without hearing protection.  He further contends his wife and friends noticed his hearing loss immediately after separation from the military, but it was years until he was older that he noticed hearing loss himself. 

Unfortunately, the Veteran's service treatment records could not be obtained.  Attempts to rebuild the file from other sources were unsuccessful.  Where "service medical records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There is, however, an expanded duty to assist the Veteran in obtaining evidence from alternate or collateral sources.  Id.  

Here, the Veteran's DD-214 confirms the Veteran served in an Infantry and, therefore, acoustic trauma can be conceded.  The Veteran further contends "it is entirely possible" he sought treatment for his hearing loss and ringing ears during his 1951 to 1953 military service, but he does not recall any significant course of treatment.  He claims he was probably told his symptoms would stop without treatment.

Medical evidence is scarce.  In support of his claim, the Veteran submitted private treatment records dated in 2001 indicative of hearing loss, nearly five decades after service.  These private records, however, do not include a medical opinion as to etiology.

The Veteran was afforded a VA examination in March 2009 where the examiner declined rendering a nexus opinion.  Rather, the examiner concluded due to the lack of audiometric information from time of service, an opinion cannot be rendered without resorting to speculation. 

Under the law, "[a]n examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion . . . however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence." Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

The Board does not find the 2009 VA examiner adequately explained the basis for the opinion.  Specifically, the examiner did not address the Veteran's claims of continuous ringing in his ears and continuous symptoms of hearing loss since service.  Indeed, the examiner did not note the Veteran's subjective complaints at all.

In light of the VA's heightened duty to assist, the Board concludes a new VA examination is warranted.  The examiner should be instructed to presume in-service noise exposure and to specifically consider the Veteran's lay statements regarding medical history and symptoms through the years. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination to determine the current nature and likely etiology of the Veteran's hearing loss.  The claims folder should be made available to the examiner for review and all indicated testing should be conducted.  

Following examination, the examiner should answer the following:  

Is it at least as likely as not (50 percent probability or greater) that any diagnosed hearing loss is attributable to in-service noise exposure as an infantryman for the Army.  Noise exposure may be presumed in rendering the opinion.

The examiner is advised that the record includes the following:  the Veteran's contentions of continuity of symptoms since 1953; the Veteran's contentions of in-service treatment for hearing loss complaints between 1951 and 1953; private treatment records indicating a diagnosis of hearing loss since 2001; and a March 2009 VA examiner declining to opine on etiology finding an opinion would require resorting to speculation.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  The claim should thereafter be readjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



